Citation Nr: 1024909	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  96-29 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1. Entitlement to service connection for a disability manifested 
by right-sided pain.

2.  Entitlement to service connection for a right nostril 
disability.

3.  Entitlement to service connection for residuals of left 
forearm burn scars.

4.  Entitlement to service connection for cancer of the left 
breast.

5.  Entitlement to service connection for a right forearm 
disability.

6.  Entitlement to service connection for residuals of a right 
knee injury.

7.  Entitlement to service connection for residuals of a left 
foot laceration.

8.  Entitlement to service connection for residuals of right 
thumb fracture.

9.  Entitlement to service connection for a lung disability.
10.  Entitlement to VA compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for residuals of facial trauma, residuals 
of dental trauma, a neck disability, migraine headaches, 
seizures, a jaw disability, a right eye disability, and 
posttraumatic stress disability.  

11.  Entitlement to VA compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a right shoulder disability, a right 
ankle disability, and a left elbow disability.

12.   Whether new and material evidence has been received to 
reopen a service connection claim for degenerative arthritis of 
the back.

13.  Whether new and material evidence has been received to 
reopen a service connection claim for a gastrointestinal 
disability.

14.  Whether new and material evidence has been received to 
reopen a service connection claim for right epididymitis.

15.  Whether new and material evidence has been received to 
reopen a service connection claim for an eye disability.

16.  Whether new and material evidence has been received to 
reopen a service connection claim for erectile dysfunction.

17.  Whether new and material evidence has been received to 
reopen a service connection claim for skin cancer.

18.  Whether new and material evidence has been received to 
reopen a service connection claim for a dental disability.  

19.  Whether new and material evidence has been received to 
reopen a claim of entitlement to VA compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for a psychiatric disability 
due to the denial of VA Vocational and Rehabilitation benefits.
20.  Whether new and material evidence has been received to 
reopen a claim of entitlement to VA compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for a psychiatric disability 
due to surgery for skin cancer.

21.  Whether new and material evidence has been received to 
reopen a claim of entitlement to VA compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for right shoulder 
disability, right arm disability and 6th rib due to a fall in 
December 2003.

22.  Entitlement to an increased disability rating for a left 
thumb laceration scar, currently evaluated as 10 percent 
disabling.

23.  Entitlement to a compensable disability rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Nancy Foti, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to August 1967.

This matter initially came before the Board of Veterans' Appeals 
(the Board) on appeal from October 1992 and April 1996 decisions 
of the Department of Veterans Affairs (VA) Los Angeles, 
California, Regional Office (RO).  An October 1992 rating 
decision denied the Veteran's claims of entitlement to service 
connection for a right-sided pain disability, a right nostril 
disability, left forearm burn scars, and left breast cancer.  The 
October 1992 rating decision also found that new and material 
evidence had not been submitted to reopen previously denied 
claims of entitlement to service connection for skin cancer, 
impotence, arthritis of the back, a gastrointestinal disability, 
right epididymitis, an eye disability, and an acquired 
psychiatric disability.  The decision further determined that the 
Veteran was not entitled to compensable evaluations for service-
connected residuals of a left thumb laceration or for 
hemorrhoids.  The April 1996 rating decision denied the Veteran's 
claim of entitlement to service connection for a right forearm 
disability, and his claims of entitlement to compensation 
benefits for residuals of facial trauma, residuals of dental 
trauma, a right shoulder disability, a neck disability, migraine 
headaches, seizures, a jaw disability, a right eye disability, 
posttraumatic stress disability, a right ankle disability, a left 
elbow disability, and a right breast disability, pursuant to 38 
U.S.C.A. § 1151.  The Veteran perfected appeals of those 
decisions.

In September 1996, December 1996, and February 1998, the RO 
issued supplemental statements of the case.  Following the 
issuance of those supplemental statements of the case, the case 
was directed to the Board in September 1998.  The Board notes 
that additional arguments and medical evidence were submitted by 
the Veteran or associated with the claims file following the 
issuance of the February 1998 supplemental statement of the case.  
This evidence consists of statements written by the Veteran, and 
copies of VA outpatient treatment records documenting the most 
current treatment of the Veteran for various complaints and 
disabilities.

By a decision entered in March 1999, the Board granted 
compensation benefits for a right breast gynecomastia disability 
pursuant to 38 U.S.C.A. § 1151; denied service connection for a 
right-sided pain disability, a right nostril disability, left 
forearm burn scars, left breast cancer, and a right forearm 
disability; denied compensation benefits for residuals of facial 
trauma, residuals of dental trauma, a neck disability, migraine 
headaches, seizures, a jaw disability, a right eye disability, 
posttraumatic stress disorder, a right shoulder disability, a 
right ankle disability, and a left elbow disability pursuant to 
38 U.S.C.A. § 1151; determined that new and material evidence had 
not been received to reopen claims for service connection for a 
gastrointestinal disability, right epididymitis, an acquired 
psychiatric disability, skin cancer, impotence, arthritis of the 
back, and an eye disability; denied claims for compensable 
evaluations for service-connected hemorrhoids and for service-
connected residuals of a left thumb laceration scar; and remanded 
to the RO for additional development claims for service 
connection for disabilities of the left foot, right thumb, and 
right knee.

In May 1999, the Veteran filed a motion for reconsideration of 
the Board's March 1999 decision.  See 38 U.S.C.A. § 7103 (West 
2002); 38 C.F.R. §§ 20.1000, 20.1001 (2009). Thereafter, in July 
1999, while the May 1999 motion was pending, he filed a Notice of 
Appeal (NOA) with the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court).  He filed a second motion for 
reconsideration with the Board in October 1999, and made further 
submissions to the Court in February and March 2000.

By order entered in late March 2000, the Court dismissed the 
Veteran's appeal to the Court for lack of jurisdiction.  The 
Court found that his NOA was premature because he had filed a 
motion for reconsideration of the Board's decision within the 
120-day judicial appeal period, and before filing the NOA, and 
because the motion had not yet been acted upon by the Board.  By 
the same decision, the Court also denied the Veteran's motion for 
sanctions, his motion for extraordinary relief, and his motion 
requesting that the Court instruct the Board to complete review 
of his motion for reconsideration within 60 days and to assume 
jurisdiction should the review not be completed.  By order 
entered in April 2000, the Court denied the Veteran's motion for 
reconsideration of the Court's March 2000 order.

By a decision entered in May 2000, the Board denied the Veteran's 
May and October 1999 motions for reconsideration of the Board's 
March 1999 decision. Another motion for reconsideration was 
received from the Veteran in October 2000, and the Board denied 
that motion by a decision entered in November 2000.

The Veteran initiated another appeal of the Board's March 1999 
decision to the Court, and in January 2001 the parties to the 
appeal filed with the Court a Joint Motion for Partial Remand and 
to Stay Further Proceedings (joint motion).  The parties 
requested the Court to dismiss the issues pertaining to whether 
new and material evidence had been submitted to reopen claims for 
service connection for skin cancer, impotence, arthritis of the 
back, a gastrointestinal disability, right epididymitis, an eye 
disability, and an acquired psychiatric disability.  The parties 
also noted that the Court lacked jurisdiction over the issues of 
entitlement to service connection for disabilities of the left 
foot, right thumb, and right knee, inasmuch as those issues had 
been remanded by the Board.  With regard to all other remaining 
claims, the parties agreed that the Board's decision should be 
vacated and the matter remanded for further action.  
Specifically, the parties agreed that: (1) the Board should 
afford the Veteran examinations regarding the current severity of 
his service-connected hemorrhoids and left thumb laceration scar, 
and the examiner should be provided with the Veteran's claims 
file; (2) the Board should provide a further discussion of the 
precipitating causes of the injuries arising out of assaults the 
Veteran suffered at VA facilities in February 1990 and September 
1991 (claimed as facial trauma, dental trauma, a neck disability, 
migraine headaches, seizures, a jaw disability, a right eye 
disability, and posttraumatic stress disorder)-in accordance with 
VAOPGCPREC 7-97 and considering the benefit-of-the-doubt 
doctrine-and should address the evidence that appears to show 
that he had been admitted to a VA domiciliary for treatment of 
his psychiatric disability at the time of the February 1990 
assault; and (3) the Board should re-adjudicate the remaining 
claims (the service connection claims and the claims for 
compensation for disabilities of the right shoulder, right ankle, 
and left elbow pursuant to 38 U.S.C.A. § 1151) in light of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (now codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002)).  By order dated in 
January 2001, the Court granted the joint motion, partially 
vacating the Board's decision and remanding the vacated matters 
to the Board.

In the Board's October 2001 remand, further evidentiary and 
procedural development was requested.  

By a November 2002 rating decision, the RO increased the 
evaluation for left thumb laceration scar from zero to 10 
percent, effective March 4, 1992.  The United States Court of 
Appeals for Veterans Claims (Court) has held that on a claim for 
an original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further held 
that, where a claimant has filed a notice of disagreement as to a 
RO decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, the 
issue of entitlement to an increased evaluation for left thumb 
laceration scar issue remains in appellate status.

As will be discussed in further detail below, in November 2002, 
the Veteran also perfected an appeal of the issues of entitlement 
to service connection claims for residuals of left foot 
laceration, right thumb fracture, and right knee injury.  

The above-noted matters were the subject of two remands issued by 
the Board in December 2003.  

According to correspondence dated in August 2005, the Veteran's 
representative "hereby waives all local jurisdiction of his 
case" and requests that the Veteran's case be sent to the Board 
for re-adjudication.

Subsequently, in June 2006, the Board received a written brief 
from the Veteran's representative requesting that the Veteran be 
scheduled for examinations of his service-connected hemorrhoids 
and left thumb laceration scar. 

In September 2006, the Board remanded the issues for any 
outstanding VA medical records, and to schedule the Veteran for 
examinations to assess the current severity of his service-
connected hemorrhoids and left thumb disability.

By a November 2007 rating decision, the RO reopened service 
connection claims for a gastrointestinal disability, skin cancer, 
and erectile dysfunction, but ultimately denied such claims on 
the merits; determined that new and material evidence had not 
been received to reopen service connection claims for a 
psychiatric disability, eye disability, right epididymitis, and 
degenerative arthritis of the back; denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for psychiatric disability 
due to denial of VA Vocational and Rehabilitation benefits; 
denied entitlement to compensation under 38 U.S.C.A. § 1151 for 
psychiatric disability due to skin cancer surgery; denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for right 
shoulder and right arm disability due to a fall in December 2003; 
and denied an effective date earlier than June 9, 1992, for the 
grant of compensation under 38 U.S.C.A. § 1151 for residual scar 
associated with right breast gynecomastia.  The Veteran did not 
appeal this decision and it became final.

The Veteran thereafter sought to reopen his previously denied 
service connection claims and also filed a service connection 
claim for a lung disability.  
 
By a March 2009 rating decision, the RO determined that new and 
material evidence had not been received to reopen service 
connection claims for skin cancer, degenerative arthritis of the 
back, a gastrointestinal disability, and a psychiatric 
disability, dental disability, right eye disability, erectile 
dysfunction, and right epididymitis; and denied service 
connection for a lung disability, and entitlement to compensation 
under 38 U.S.C.A. § 1151 for right shoulder disability, right arm 
disability, and fracture of the 6th rib due to a fall in December 
2003.  The RO also denied entitlement to compensation under 
38 U.S.C.A. § 1151 for psychiatric disability due to denial of VA 
Vocational and Rehabilitation benefits and entitlement to 
compensation under 38 U.S.C.A. § 1151 for psychiatric disability 
due to skin cancer surgery (although these claims were mistakenly 
characterized as service connection claims).  The Veteran 
expressed disagreement with the March 2009 rating decision, the 
RO issued a statement of the case in July 2009, and the Veteran 
subsequently perfected an appeal of the decision.  

The issue of entitlement to service connection for a lung 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the Department of Veterans Affairs 
Regional Office.





FINDINGS OF FACT

1.  A clear preponderance of the competent evidence is against a 
finding that a right-sided pain disability, right thumb 
disability, left foot laceration, and right knee disability, had 
their onset, or are otherwise related to the Veteran's period of 
military service.

2.  There is no competent medical evidence showing the current 
existence of a right nostril disability, left forearm burn scars, 
and left breast cancer.  

3.  Although the Veteran was treated for a burn to his right 
forearm during service, his currently shown surgical scar on the 
right forearm is not related to the inservice incident, and is 
not otherwise related to service. 
 
4.   The claimed disabilities of residuals of facial trauma, 
residuals of dental trauma, a neck disability, migraine 
headaches, seizures, a jaw disability, a right eye disability, 
and/or posttraumatic stress disability, alleged to be the result 
of two assaults at VA facilities in February 1990 and September 
1991, were not incurred in the course of VA hospitalization, 
medical or surgical treatment, or as the result of having 
submitted to an examination or in pursuit of a course of 
vocational rehabilitation.

5.  The claim for compensation benefits for a right shoulder 
disability, a right ankle disability, and a left elbow 
disability, pursuant to 38 U.S.C.A. § 1151 is not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.

6.  A September 1991 rating decision that denied service 
connection for a dental disability is final.

7  Additional evidence received since the September 1991 rating 
decision is either cumulative or duplicative of the evidence 
already considered and does not relate to an unestablished fact 
necessary to substantiate the claim.

8.  A November 2007 rating decision that reopened service 
connection claims for a gastrointestinal disability, skin cancer, 
and erectile dysfunction, but ultimately denied such claims on 
the merits; that determined that new and material evidence had 
not been received to reopen service connection claims for 
degenerative arthritis of the back, eye disability, right 
epididymitis, and a psychiatric disability; denied  entitlement 
to compensation under 38 U.S.C.A. § 1151 for psychiatric 
disability due to the denial of VA Vocational and Rehabilitation 
benefits; denied entitlement to compensation under 38 U.S.C.A. 
§ 1151 for psychiatric disability due to skin cancer surgery; 
denied entitlement to compensation under 38 U.S.C.A. § 1151 for 
right shoulder and right arm disability due to a fall in December 
2003; and denied an effective date earlier than June 9, 1992, for 
the grant of compensation under 38 U.S.C.A. § 1151 for residual 
scar associated with right breast gynecomastia, is final.  

9.  Additional evidence received since November 2007 is either 
cumulative and duplicative and does not relate to an 
unestablished fact necessary to substantiate the service 
connection claims for a gastrointestinal disability, right 
epididymitis, an acquired psychiatric disability, skin cancer, 
impotence, arthritis of the back, an eye disability, and a dental 
disability; as wells as claims of entitlement to VA compensation 
under 38 U.S.C.A. § 1151 for psychiatric disability due to the 
denial of VA Vocational and Rehabilitation benefits and skin 
cancer surgery, and right shoulder and right arm disability due 
to a fall in December 2003.

10.  The Veteran's service-connected left thumb laceration scar 
is superficial and is not currently productive of any dysfunction 
or deformity.  

11.  The Veteran's service-connected hemorrhoids are productive 
of no more than mild to moderate impairment, without any evidence 
of large or thrombotic irreducible hemorrhoids, and without 
excessive redundant tissue evidencing frequent recurrences.  The 
hemorrhoids are currently inactive.

12.  The Veteran has not submitted evidence tending to show that 
his service-connected hemorrhoids and/or left thumb laceration 
scar require frequent hospitalization, is unusual, or causes 
marked interference with employment.
CONCLUSIONS OF LAW

1.  A disability manifested by right-sided pain was not incurred 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  A right nostril disability was not incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

3.  Residuals of left forearm burn scars were not incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

4.  Left breast cancer was not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

5.  Residuals of a right knee injury were not incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2009).

6.  Residuals of a left foot laceration were not incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2009).

7.  Residuals of right thumb fracture were not incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2009).

8.  A right forearm disability was not incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2009).

9.  There is no legal merit to the claims of entitlement to VA 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
residuals of facial trauma, residuals of dental trauma, a neck 
disability, migraine headaches, seizures, a jaw disability, a 
right eye disability, and/or posttraumatic stress disorder.  38 
U.S.C.A. §§ 1151, 5107 (West 2002).

10.  There is no legal merit to the claim of entitlement to VA 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for a right 
shoulder disability, a right ankle disability, and a left elbow 
disability.  38 U.S.C.A. §§ 1151, 5107 (West 2002).

11.  The September 1991 rating decision which denied service 
connection for a dental disability is final, and new and material 
evidence has not been received to reopen such claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 19.129, 
19.192 (1991); currently, 38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2009).

12.  The November 2007 rating decision which reopened but denied 
service connection claims for skin cancer, gastrointestinal 
disability, and erectile dysfunction; determined that new and 
material evidence had not been received to reopen service 
connection claims for a psychiatric disability, eye disability, 
right epididymitis, and degenerative arthritis of the back; 
denied entitlement to compensation under 38 U.S.C.A. § 1151 for 
psychiatric disability due to denial of VA Vocational and 
Rehabilitation benefits; denied entitlement to compensation under 
38 U.S.C.A. § 1151 for psychiatric disability due to skin cancer 
surgery; denied entitlement to compensation under 38 U.S.C.A. 
§ 1151 for right shoulder and right arm disability due to a fall 
in December 2003, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

13.  Evidence received since the November 2007 rating decision is 
not new and material, and the above-noted claims are not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

14.  The schedular criteria for a compensable evaluation for the 
Veteran's hemorrhoids are neither met nor approximated.  38 
U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.114 Diagnostic Code 7336 (2009).

15.  The schedular criteria for an evaluation in excess of 10 
percent for left thumb laceration scar are neither met nor 
approximated.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.73, 4.118 Diagnostic 
Codes 5309, 7803, 7804, 7805 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

However, in the recent case, Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court (Supreme Court) held that 
the Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA.  
Rather, in Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant.

With regard to the new and material evidence claims, the United 
States Court of Appeals for Veterans Claims (Court), in Kent v. 
Nicholson, 20 Vet. App 1 (2006), noted that the appellant must be 
apprised as to the requirements both as to the underlying service 
connection claim and as to the definitions of new and material 
evidence.  Kent further requires that the notice inform the 
appellant as to the basis for the prior final denial and as to 
what evidence would be necessary to substantiate the claim.

With regard to increased rating claims, the Court, Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), purported to clarify VA's 
notice obligations in increased rating claims.  The Court held 
that a notice letter must inform the Veteran that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in Vazquez, 
to the extent the Court imposed a requirement that VA notify a 
Veteran of alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. 
Sept. 4, 2009). 

The Veteran filed some of his claims prior to the enactment of 
the VCAA and, as such, development of those claims began without 
notice of the subsequently enacted law and regulations.  Thus, 
notice of the Veteran's rights and responsibilities under the 
VCAA, which was enacted in November 2000, could not have been 
accomplished prior to the October 1992 and April 1996 rating 
decisions here on appeal.

The Veteran was first advised of his rights and responsibilities 
under the VCAA in November 2001.  Thereafter, further VCAA notice 
was provided to the Veteran in December 2004, September 2007, May 
2008, June 2008, and December 2008 letters.  These letters 
informed the Veteran of what evidence was required to 
substantiate his claims, and of the Veteran's and VA's respective 
duties for obtaining evidence.  The December 2008 letter 
satisfied the requirements as set out in Kent, supra.  The 
Veteran has also been informed as to how disability ratings and 
effective dates are assigned.  See Dingess, supra.

The claims were readjudicated by way of a July 2009 statement of 
the case, and July 2009 supplemental statement of the case.

VA also has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service treatment records and pertinent treatment 
records and d providing an examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has persistently complained that his service 
treatment records are incomplete, that certain records are 
missing or contain false information, and that this has been done 
deliberately to prevent him from receiving his rightful VA 
benefits.  The Board notes, however, that the Veteran and the RO 
have made diligent efforts to obtain any additional service 
treatment records. Pursuant to those requests, the National 
Personnel Records Center, the Veteran's service department, and 
other sources, have made several efforts to search for additional 
service treatment records that the Veteran alleges to be missing.  
All of these sources indicate, however, that all available 
records have been submitted to the RO and are associated with his 
claims files.  According to a January 2009 memorandum, the RO 
issued a formal finding concluding that the identified service 
clinical records are unavailable.  Notwithstanding, the Board 
recognizes its heightened duty to explain its findings and 
conclusions and to consider the benefit of the doubt in cases 
where service treatment records are unavailable.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  The Board will proceed accordingly.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The claims folder is voluminous; it contains all 
available service treatment records, VA medical evidence, private 
medical evidence, records from the Social Security Administration 
(SSA), internet articles and medical treatise information, 
archived Board decisions, magazine articles, lay statements, and 
the Veteran's contentions, photographs, designs, and concepts.  

The Board finds that a VA compensation examination is not 
necessary to decide the service connection claims for right 
nostril disability, left forearm burn scar, and left breast 
cancer, as the standards of the Court's decision in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), have not been met.  
Significantly, as will be discussed, the Veteran's post-service 
medical records are unremarkable for a diagnosis of right 
nostril, left forearm burn scar, and/or left breast cancer.  The 
VA is not obligated to provide an examination for a medical nexus 
opinion where, as here, the supporting evidence of record 
consists only of lay statements of a medical diagnosis.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004). 

The Board also declines to obtain medical nexus opinions with 
respect to the service connection claim for right-sided 
disability because, as will be discussed, there is no evidence of 
pertinent complaint or disability for years following service.  
Given the lack of in-service evidence of pertinent disabilities, 
and the absence of pertinent diagnoses for decades following 
service, any opinions relating right-sided pain to service, would 
certainly be speculative.  Service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102 (2009).  The duty to assist is not invoked where 
"no reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 U.S.C.A. § 5103A(a)(2); See 
Charles v. Principi, 16 Vet. App. 370 (2002).

Following review of the extensive record, the Board finds that 
neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  The Board is not under the illusion 
that the Veteran has not sought additional treatment for 
pertinent disability and that additional treatment records may be 
available that have not been identified or obtained.  The Veteran 
is a prolific client of the health care industry as evidenced by 
the 40 volumes of evidence already obtained.  However, the record 
is sufficiently complete and contains extensive clinical evidence 
of the Veteran's medical treatment over the past 50 years.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The Veteran is seeking service connection for a right-sided pain 
disability, a right nostril disability, left forearm burn scars, 
left breast cancer, residuals of a right knee injury, residuals 
of a left foot laceration, residuals of a right thumb fracture, a 
lung disability.  He asserts that these disabilities were 
incurred in service and have been chronic disabilities ever 
since.

a.  Legal Criteria

Generally, service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  38 
C.F.R. § 3.303(b).  If chronicity in service is not established, 
a showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a malignant tumor becomes manifest to a degree of 10 
percent within one year from date of separation from active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) 
(2009).  A Veteran who served during a period of war is presumed 
to be in sound condition when he entered into military service 
except for conditions noted on entrance medical examination.  38 
U.S.C. § 1111 (West 2002).  Where there is "clear and 
unmistakable" evidence that the injury or disease claimed pre-
existed service and was not aggravated during service, the 
presumption of soundness does not attach.  Id.

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and 
unmistakable evidence (obvious and manifest) is required to rebut 
the presumption of aggravation where the pre-service disability 
underwent an increase in severity during service. Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In adjudicating this appeal, the Board must assess the competence 
and credibility of the Veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 
(2007), the United States Court of Appeals for Veterans Claims 
(Court), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 
emphasized that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within the 
realm of their personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education or 
training.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).

In essence, the Veteran's lay testimony could be used to 
establish continuity of pertinent symptomatology since service or 
in some cases establish the presence of disability that could be 
related to service.  However, the Board does not find that the 
Veteran is a reliable historian and his claims are so bizarre, 
inconsistent and in many cases so unintelligible as to lack 
credibility.  He has interspersed his claims with discussion of 
time travel, discussions of persecution at the hands of local and 
federal agencies, and details of inventions and other concepts he 
has created.  After reviewing the hundreds of pages of 
contentions and observing the Veteran at a personal hearing, the 
Board finds the Veteran's versions of events to be of very 
limited probative value.  Even when speaking of pertinent 
disability, his discussions are not convincing and coherent or 
lack consistency and some examples of this are included in the 
subsequent analyses.  For these reasons, the Board places much 
more reliance on the objective (and in many cases clinical) 
evidence in the claims folder.  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  Once the evidence has 
been assembled, it is the Board's responsibility to evaluate the 
record.  38 U.S.C.A. § 7104(a).  

When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
Veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



b.  Analysis - Service Connection

Right Nostril

The Veteran asserts that he is entitled to service connection for 
a right nostril disability.  He alleges that he has a right 
nostril disability that is the result of frost bite, extremely 
cold weather, infection and pollution that he experienced in 
service, and that the disability causes much pain and severe 
distress.  

Post-service treatment records reflect that he was seen on 
several occasions for right nostril pain.  In April 1992, the 
Veteran was seen in April 1992 for complaints of pain in his 
right sinus-upper nose area.  He stated that he had been seen the 
week prior by an ear, nose and throat physician and told that 
everything was "normal." Physical examination revealed 
unobstructed nares; no diagnosis was given.  In July 1992, the 
Veteran was seen in the VA plastic surgery clinic seeking an 
opinion regarding several facial features including what was 
described as a right nostril defect status-post excision of 
lesion.  The examination report revealed that no deficit over the 
right nostril was seen.  The Veteran was hospitalized 
psychiatrically in September 1992.  Although he complained of 
intermittent right nostril pain, no examination during 
hospitalization resulted in a diagnosis regarding the right 
nostril. 

A symptom of pain, in and of itself is not a disability.  The 
Court has held that a symptom, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001). 

The Board observes that on a copy of a VA pathology report dated 
in September 2009, the Veteran underwent a shave biopsy to rule 
out basal cell carcinoma on his left upper chest wall.  On the 
report, there is a notation which states that the Veteran has 
skin cancer on his right nostril.  However, closer inspection of 
the handwriting and signature reveals that the notation appears 
to be written and signed by the Veteran, as the handwriting looks 
exactly like his handwriting in his personal statements provided 
to the RO and Board.  As indicated, the Veteran, as a layperson, 
is not competent to provide a medical diagnosis.  Without 
competent medical evidence of a current disability, the claim 
must be denied.  See Brammer, supra.  

There is evidence of skin cancer on the left nostril which was 
biopsied in 2007.  The Veteran has already filed a number of 
service connection claims for skin cancer, which have been 
previously denied.  The issue of whether there is new and 
material evidence to reopen the previously denied service 
connection claims for skin cancer is in appellate status and is 
addressed in the "New and Material Evidence" portion of this 
decision.  

As there is no competent medical evidence of a right nostril 
disability, the Board finds that the service connection claim for 
pertinent disability must be denied.  

Residuals of Left Forearm Burn Scars

The Veteran has consistently argued that his left forearm was 
burned on a steampipe while on "KP" in service, and that a 
permanent scar the size of a quarter has resulted that leaves him 
vulnerable to skin cancer at the site of the scar. However, a 
review of the current medical records fails to reveal clinical 
complaints, treatment or diagnoses of any residuals of left 
forearm burn scar.  Without competent evidence showing residual 
of left forearm burn scars, the Board finds that the service 
connection claim for pertinent disability must be denied.  See 
Brammer, supra.

Left Breast Cancer 

The Veteran asserts that he has cancer in his left breast that is 
the result of many x-rays taken during service.  However, a 
review of the current medical records does not show that he has 
been diagnosed with cancer of the left breast.  The Board is 
aware that a November 1995, bilateral mammogram revealed a very 
small amount of gynecomastia present just behind the nipple of 
the left breast, but no masses seen, and no diagnosis relative to 
the left breast.  Review of the remaining evidence does not show 
that the Veteran currently has cancer of the left breast.  As 
there is no objective evidence of a current disability, the 
service connection claim for left breast cancer must be denied.  
See Brammer, supra.

There is evidence dated in September 2009 showing that the 
Veteran was noted to have a pearlized papule on his left upper 
chest wall and it was excised to rule out basal cell carcinoma.  
As noted, to the extent that the Veteran is claiming service 
connection for cancer of the skin of the left chest wall, as 
opposed to cancer of the left breast, the Board will also discuss 
such issue in the "New and Material Evidence" portion of this 
decision which pertains to skin cancer.  

For the sake of completeness, the Board further notes that the 
Veteran's service treatment records fail to reveal complaints, 
treatment or diagnosis of right nostril disability, left forearm 
burn scars, or left breast cancer.  Lastly, there is no medical 
evidence of a nexus between any right nostril disability, left 
forearm burn scar, left breast cancer, and service.  

The Board emphasizes that the existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110 (West 2002); see Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  As there is no evidence of current right nostril 
disability, residuals of left forearm burn scar, or left breast 
cancer, the Board must conclude that the preponderance of the 
evidence is against the Veteran's claims for pertinent 
disabilities, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).  Thus, the claims must be 
denied.



Right Forearm 

The Veteran asserts that he is entitled to service connection for 
a disability of the right forearm.  He submitted a photograph of 
a scar located on his right forearm.

Service treatment records dated in 1962 show treatment for a burn 
to the right forearm.  Separation examination report is negative 
for any burn residuals on the right forearm.

Pursuant to the Board's October 2001 remand, the Veteran 
underwent a VA "scars" examination.  On examination, the 
examiner indicated that scarring from burns was not seen.  The 
examiner noted that there was one surgical scar in the mid-region 
of the right forearm from an excisional biopsy to rule out skin 
cancer.  As indicated, the Veteran's service connection claim for 
skin cancer has been previously denied on a number of occasions 
and the claim to reopen the skin cancer claim is discussed in the 
"New and Material Evidence" portion of this decision.

Although there is evidence of an in-service burn to the right 
forearm, the medical evidence shows that the Veteran does not 
currently have any residuals.  The current scar on the right 
forearm is a surgical scar which did not develop or is not 
otherwise related to service.  Review of the remaining evidence 
does not show that the Veteran has any other disability of the 
right forearm.

After considering the evidence of record, the Board finds that 
the preponderance of the evidence indicates that the Veteran does 
not have a right forearm disability that is related to his period 
of military service.  Therefore, as the preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
is not applicable and this appeal must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).



Right-Sided Pain

The Veteran notes that he has experienced a constant pain on the 
right side that worsens with such activities as walking and that 
he experienced the same symptoms in service.  

Although the more recent medical records do not disclose such a 
diagnosis of right sided pain, they do disclose the Veteran's 
complaints of pain at various points of his anatomy, including on 
the right side.  They also reflect a diagnosis from July 1992 of 
chronic pain syndrome, but do not specify that the Veteran has a 
disability manifested by right sided pain.  As noted, the symptom 
of pain, without an underlying disability, is not considered a 
disability for VA purposes.  See Sanchez, supra.

However, for purposes of this analysis only, assuming arguendo 
that the Veteran currently has disability manifested by right-
sided pain, the Board points out that his service treatment 
records fail to reveal complaints, treatment, or diagnosis of a 
right-sided pain disability.

There is also no medical evidence of a nexus between an in-
service disease or injury and the alleged right-sided pain 
disability.  As to the Veteran's own opinions that any or all of 
these alleged disabilities are related to service, he, as a 
layperson, is not qualified to render a medical opinion and his 
statements cannot serve as competent medical evidence of the 
etiology of any current disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The post-service medical evidence contained in the claims file 
that could potentially provide the required "competent medical 
opinion" are the private medical treatment reports, and a 
considerable number of VA outpatient and hospitalization 
treatment records and VA examination reports.  As noted above, a 
complete review of the medical evidence fails to reveal any 
medical opinion supporting the Veteran's contention that any of 
his claimed disabilities are related to service.  The records 
contain, however, one physician's statements regarding an alleged 
relationship that could mistakenly be construed as a medical 
opinion, in the form of a letter written by a VA physician, Dr. 
D.E.H., M.D. dated in April 1995.  In the letter, Dr. D.E.H. 
describes several of the Veteran's claimed disabilities, 
including chronic pain syndrome and posttraumatic stress 
disability.  Dr. D.E.H. noted that "[f]rom [the Veteran's] 
history and presentation, one feels that a snowball effect of 
emotional trauma and physical trauma feeding back and forth and 
intensifying each other over a several decade period began during 
his military career."  The doctor further states that the 
Veteran's "mental and physical join together into a Chronic Pain 
Syndrome whereby mental anguish, agitation, despair intensify 
multiple joint injuries."  Dr. D.E.H. concluded the letter by 
stating that the Veteran "feels that this narration might 
hopefully tie together the loose strands of physical and mental 
pain, psychiatric disability and vocational disability which is 
now the status of his existence.  His narration leads to the 
conclusion that his diagnoses are now:  Post-traumatic stress 
disability, chronic pain disability, chronic dysthymic 
disability, and numerous orthopedic disabilities."

Although at first blush, it may seem that Dr. D.E.H. has 
interjected his own medical opinion on the subjects of diagnoses 
and etiology, following a detailed review, the Board must 
conclude that the physician's letter does not satisfy the 
requisite of a nexus between an in-service disease or injury and 
the claimed disabilities.  Essentially, Dr. D.E.H.'s narrations 
do not satisfy that requirement because they are mere 
transcriptions of lay history unenhanced by any medical comment 
by the examiner.  A detailed analysis of Dr. D.E.H.'s letter 
leads one to the ultimate conclusion that the totality of the 
statements made by Dr. D.E.H. are based upon background 
information or history provided exclusively by the Veteran, or 
are mere repetitions of the Veteran's opinions phrased in more 
refined medical terminology.

In the first paragraph, Dr. D.E.H. prefaced the letter by stating 
that the Veteran had asked the doctor to summarize the Veteran's 
medical and psychiatric experiences as they pertain to his 
ongoing suffering and chronic inability to work; thereby aiding 
him in his attempt to get an increase in VA benefits.  Dr. D.E.H. 
admitted in that paragraph that it was the Veteran's belief that 
he was totally disabled, without ever hinting at his own beliefs 
regarding the Veteran's health status.  The remainder of the 
letter paralleled this approach, with the whole tenor of the 
letter being that of a physician merely voicing his patient's 
complaints and theories in a more cohesive medical format than a 
layman would have been able to present.  The second, third and 
fourth paragraphs offer a history of the Veteran's in-service and 
post-service experiences.  Clearly, these experiences were 
provided by the Veteran since they depict those that only the 
Veteran could have known about, and included the Veteran's 
contemporaneous feelings toward those alleged experiences.  For 
instance, it is related how the Veteran began to question the 
Vietnam War from a moral viewpoint, and how he began to 
experience doubt and stress from those feelings.  Many of the 
sentences in these paragraphs, in fact, are prefaced by 
attributing the thoughts to the Veteran.  Significantly, in no 
sentence does Dr. D.E.H. attribute the narrations to himself.

As noted above, in the fifth paragraph, Dr. D.E.H. began by 
stating "From [the Veteran's] history and presentation, one feels 
that a snowball effect of emotional trauma and physical trauma 
feeding back and forth and intensifying each over a several 
decade period began during his military career."  The manner in 
which the doctor phrased this statement, however, left open the 
question of whose opinion regarding etiology was being offered.  
From then on, Dr. D.E.H. continued to painstakingly side-step 
making any medical judgments by phrasing his statements such that 
they could not categorically be construed as his own opinion.  
Although all of the subsequent statements in that paragraph seem 
to be opinions regarding the origination of the Veteran's various 
psychiatric and physical disorders, an overview of the paragraph 
leads one to unmistakably conclude that they are merely 
reiterations of the Veteran's "history and presentation" and not 
those of the physician.  Again, in no instance did Dr. D.E.H. 
offer a statement in the first person. In other words, just as he 
had done in the earlier parts of the letter, in the first 
sentence of the fifth paragraph, Dr. D.E.H. introduced the 
Veteran as the true author of the opinions that would follow, and 
proceeded to elaborate the Veteran's opinions, without offering 
his own.

In the sixth paragraph, Dr. D.E.H. provided information as to the 
identity of the true author of the opinions being offered in the 
letter.  The paragraph specifically states, "In conclusion, [the 
Veteran] feels that this narration might hopefully tie together 
the loose strands of physical and mental pain, psychiatric 
disorder . . . which now is the status of his existence.  His 
narration leads to the conclusion that his diagnoses are now:  
Post-traumatic stress disorder, chronic pain disorder, chronic 
dysthymic disorder, and numerous orthopedic disorders."  It is 
clear from this statement, as viewed in the context of the 
overall tenor of the letter, that it was the Veteran's narration 
and the Veteran's diagnoses of himself being offered and not the 
opinion of the transcribing physician.  Dr. D.E.H was an 
intermediary and provided no corroborating statements of his own.

Based upon the foregoing analysis of the April 1995 letter, the 
Board must conclude that it was Dr. D.E.H.'s sole intention to 
state the Veteran's position, and that Dr. D.E.H. went out of his 
way to refrain from interjecting his own comments or opinions, 
but did so without making it obvious that he was forfeiting his 
ability to interject such an opinion.  Thus, the Board finds as a 
matter of fact, that nothing in the precise language of the 
narrations and notations of Dr. D.E.H. suggests that the examiner 
had filtered, enhanced, or added medico-evidentiary value to the 
lay history through his medical expertise.  LeShore v. Brown 8 
Vet. App. 406, at 409 (1995).  The Board concludes that Dr. 
D.E.H.'s various statements do not represent "competent" medical 
evidence of a nexus between the Veteran's service- connected 
disabilities and his claimed current disabilities.

Consequently, for the reasons stated above, the Board finds that 
the competent medical evidence of record does not support a 
conclusion that the Veteran has a right-sided disability that is 
related to his active service.  The claim must therefore be 
denied.

The Board further notes that it has considered his statements 
regarding continuity of symptomatology.  Lay evidence concerning 
continuity of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
However, the Veteran's statement that he developed right-sided 
pain during service is inconsistent with the remaining evidence 
of record.  As indicated, there is no evidence of pertinent 
disability during service, and the medical evidence showing the 
onset of alleged right sided pain years after service, outweighs 
the Veteran's lay statements concerning continuity of 
symptomatology.  See Buchanan, supra.


Residuals of left foot laceration, right thumb fracture, and 
right knee injury

By way of procedural history, the Veteran originally filed 
service connection claims for left foot and right thumb 
disabilities in April 1986, and in January 1987, the RO denied 
the claims.  The Veteran filed a notice of disagreement in May 
1987.  In April 1991, the Veteran filed a service connection 
claim for residuals of right knee injury, and again filed claims 
for left foot, right thumb disabilities.  In September 1991, the 
RO denied service connection for right knee disability, and 
determined that new and material evidence had not been received 
to reopen service connection claims for left foot and right thumb 
disabilities.  The Veteran expressed disagreement in October 
1991.  In October 2001, the Board remanded the claims, as it was 
determined that a statement of the case was never issued.  
Thereafter, in October 2002, a statement of the case was issued 
by the RO, and the Veteran perfected an appeal of these issues.    

By way of factual background history, service treatment records 
are negative for complaints, treatment, or injury to the left 
foot, right thumb, or right knee.  The separation examination 
report notes a history of a fractured right thumb at age 12.

A report dated in July 1978 from Dr. Kent reveals that the 
Veteran reported a history of fracturing his right thumb and 
injuring his right knee as a child.  

According to a medical record dated in June 1979, Dr. B. revealed 
the Veteran's report of a right knee injury as a child.  It was 
also noted that the Veteran was involved in a motor vehicle 
accident one month prior to the visit, noting that his right knee 
was painful after having hit his knee.  

According to a signed statement dated in October 1988, the 
Veteran's mother, father, and brother reported that the Veteran's 
left foot was severely injured and lacerated when he was a 
teenager, resulting in permanent disability.  They further 
indicated that the left foot disability was present when the 
Veteran enlisted in the Air force and was aggravated by more than 
7 years use.  They also reported that the Veteran's right thumb 
was injured and broken prior to service and continues to cause 
him pain.  They further indicated that the injury was aggravated 
by use and neglect of treatment.  Lastly, they reported that the 
Veteran injured his right knee twice while a teenager, and stated 
that the Veteran injured his knee while playing basketball in the 
service, and the prior injuries and resulting deformities were 
aggravated by use in the more than 7 years that he served in the 
military.  

Medical evidence from La Jolla Family Practice dated in November 
1991 reflects that the Veteran reported stepping on glass and 
sustaining a laceration to his left foot before entering the 
military; that he reported having fractured his right first 
metacarpal bones (as well as phalanges) in a skating accident 
prior to service; and that he first injured his right knee while 
wrestling in the sixth grade, and then as a teenager.  

VA treatment notes dated in March 1992 show complaints of pain in 
the left foot.  Examination revealed a well-healed scar on the 
plantar aspect of the foot. There was no mass, infection or 
palpable foreign body.  Assessment was "patient with multiple 
complaints and several healed scars."  No pathology was noted.  

VA outpatient treatment record dated in May 2001 notes a scar on 
the plantar lateral midfoot region of the Veteran's left foot.  
The Veteran complained of pain in that region.  

X-rays taken in October 1992 show deformity of the tibial 
tuberosity consistent with previous Osgood Schlatter.  The 
radiologist stated that the deformity can easily be reinjured and 
there was overlying soft tissue swelling suggesting that the knee 
had been reinjured.  Differential diagnosis included adult injury 
of the tibial tuberosity however that was less likely.  

Initially, the Board notes that there is no evidence of a current 
right thumb disability.  Without evidence of a current 
disability, the service connection claim for residuals of a thumb 
fracture must be denied.

With regard to the service connection claims for residuals of 
left foot laceration and right knee injury, the Board notes that 
neither disability was shown on the Veteran's entrance 
examination report.  Despite the history of pre-existing left 
foot and right knee disabilities (in pertinent part) provided by 
the Veteran and his family, there is no clinical documentation of 
these disabilities shown prior to his entrance into service.  As 
such, it is not demonstrated that left foot and right knee 
disabilities pre-existed service.  

The Board finds that there is no competent evidence showing that 
the Veteran injured his left foot or right knee during service, 
and there is no evidence showing a nexus between such 
disabilities and service.  Consequently, the service connection 
claims for such disabilities must also be denied.  

The Board acknowledges the Veteran's mother, father, and brother 
reporting in 1988 that Veteran had a pre-existing left foot 
laceration and a right knee injury and suffered re-injuries 
during service.  However, this is not demonstrated in the 
clinical record and pertinent disability has not been related to 
inservice trauma by any medical authority.  The clinical history 
reported by the Veteran's relatives is not consistent with other 
evidence of record and does not mention the post service injury 
cited in the clinical evidence or other factors that could 
account for current disability.  The Board does not find it 
credible and a clear preponderance of the evidence is against the 
claim; service connection is not warranted.  

III.  § 1151 Claims

In Gardner v. Derwinski, the Court of Appeals for Veterans Claims 
(the Court) declared invalid the provisions of 38 C.F.R. § 
3.358(c)(3), requiring VA fault or accident prior to recovery 
under 38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd sub nom., Gardner v. Brown, 5 F.3d. 1456 (Fed. Cir. 
1993), Brown v. Gardner, 115 S. Ct. 552 (1994).   In December 
1994, the United States Supreme Court held that VA is not 
authorized by § 1151 to exclude from compensation the 
"contemplated or foreseeable" results of non negligent medical 
treatment, as was provided by 38 C.F.R. § 3.358(c)(3).  
Subsequently, the VA Secretary sought an opinion from the 
Attorney General as to the scope of the exclusion from § 1151 
coverage contemplated by the Supreme Court's decision.  In a 
memorandum to the Secretary dated January 20, 1995, the Deputy 
Assistant Attorney General, Office of Legal Counsel, U.S. 
Department of Justice, indicated that the Supreme Court's holding 
is read most accurately as excluding from coverage under § 1151 
only those injuries that are certain, or perhaps the very nearly 
certain, result of proper medical treatment."  In March 1995, 
amended regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358, in order to conform the 
regulations to the Supreme Court's decision.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by the 
United States Congress.  See § 422(a) of PL 104-204.  The purpose 
of the amendment was, in effect, to overrule the United States 
Supreme Court decision in Brown v. Gardner, 115 S. Ct. 552 
(1994), which held that no showing of negligence was necessary 
for recovery under § 1151.  In pertinent part, Section 1151, as 
amended, reads as follows:

Compensation under this chapter and dependency and indemnity 
compensation under chapter 13 of this title shall be awarded for 
a qualifying additional disability or a qualifying death of a 
Veteran in the same manner as if such additional disability or 
death were service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the result of 
the Veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical 
or surgical treatment, or examination furnished the Veteran under 
any law administered by the Secretary, either by a Department 
employee or in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause of the 
disability or death was:

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown: (1) current disability/additional disability; (2) 
VA hospitalization, treatment, surgery, examination, or training 
caused such disability; and (3) fault on the part of VA in 
providing the treatment, hospitalization, surgery, etc., or the 
disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.361, in pertinent part also reads as follows:

(1) Care, treatment, or examination. To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
hospital care, medical or surgical treatment, or examination 
proximately caused a Veteran's additional disability or death, it 
must be shown that the hospital care, medical or surgical 
treatment, or examination caused the Veteran's additional 
disability or death (as explained in paragraph (c) of this 
section); and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or (ii) 
VA furnished the hospital care, medical or surgical treatment, or 
examination without the Veteran's or, in appropriate cases, the 
Veteran's representative's informed consent.

To determine whether there was informed consent, VA will consider 
whether the health care providers substantially complied with the 
requirements of § 17.32 of this chapter.  Minor deviations from 
the requirements of § 17.32 of this chapter that are immaterial 
under the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d) (2009).

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient or the 
patient's surrogate of the proposed diagnostic or therapeutic 
procedure or course of treatment.  The practitioner, who has 
primary responsibility for the patient or who will perform the 
particular procedure or provide the treatment, must explain in 
language understandable to the patient or surrogate the nature of 
a proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or side 
effects; reasonable and available alternatives; and anticipated 
results if nothing is done.

The informed consent process must be appropriately documented in 
the health record.  38 C.F.R. § 17.32(c), (d) (2009).

a.	 Residuals of Facial Trauma, Residuals of Dental Trauma, a 
Neck Disability, Migraine Headaches, Seizures, a Jaw 
Disability, a Right Eye Disability, and Posttraumatic 
Stress Disorder

The Veteran asserts that he sustained or incurred facial trauma, 
dental trauma, a neck disability, migraine headaches, seizures, a 
jaw disability, a right eye disability, and posttraumatic stress 
disorder as a result of two separate assaults at VA Medical 
Centers.  The first alleged assault occurred at the VA Medical 
Center, Los Angeles (VAMC, LA) on February 27, 1990, while the 
second occurred at the VA Medical Center, La Jolla (VAMC, La 
Jolla) on September 25, 1991.

VA medical records for February 27, 1990, reflect that the 
Veteran, who had been admitted as a VA Domiciliary resident with 
a diagnosis of paranoid schizophrenia - chronic marijuana and 
Tylenol # 3 dependence, was seen at the VAMC, LA.  On that date, 
the Veteran reported that another domiciliary patient hit him 
with his fist, and that his teeth came through his bottom lip.  A 
small amount of bleeding was noted.  The Veteran was sent to the 
emergency room for sutures.  On February 28, 1990, the Veteran 
was seen at VA eye surgery clinic where he was noted to have a 
swollen face and stitches in his lower lip.  The Veteran related 
that he was at a Bingo game the previous evening and was hit by 
another patient without provocation.  The Veteran complained of 
headaches, and noted that he had already made a complaint to the 
VA police.

On April 24, 1990, a VA physician, Dr. D.E.H., M.D., issued a 
letter in which it was stated that the Veteran had been "injured 
in an altercation recently, and as a result has sustained what 
seems to be permanent physical scars on his face."  Dr. D.E.H. 
went on to state that "In addition, . . . it has added a post-
traumatic stress disability on top of already considerable 
psychiatric difficulty."

The Veteran remained as a VA Domiciliary resident until April 30, 
1990, at which point he was discontinued from the Domiciliary, 
and returned to live in his travel trailer.  He continued his 
psychiatric treatment on an outpatient basis until May 8, 1990, 
at which point he was discharged from treatment.

VA outpatient and hospitalization treatment records for the time 
periods between February 28, 1990 and September 24, 1991, 
document the Veteran's complaints of residuals of facial trauma, 
residuals of dental trauma, a neck disability, migraine 
headaches, seizures, a jaw disability, and posttraumatic stress 
disability.  These treatment records also document the Veteran 
attributing these complaints to the February 1990 assault.  For 
example, the Veteran was admitted for VA psychiatric 
hospitalization in July 1990, and presented with complaints of 
multiple pain, including headaches and tooth pain.  VA outpatient 
treatment records for August 1991 show the Veteran requesting 
referral to physical therapy for neck pain.  On September 11, 
1991, the Veteran sought treatment for posterial chronic neck 
pain and symptoms of posttraumatic stress disability.  X-rays of 
the cervical spine showed no evidence of fracture or subluxation.

The claims files contain a VA Uniform Offense Report and nurses' 
notes regarding a second alleged assault against the Veteran that 
took place on September 25, 1991. The records noted that, while 
the Veteran was an inpatient at VAMC, La Jolla, he was assaulted 
by another in-patient who had struck the Veteran in the face 
(right eye) with his fist.  This alleged assault occurred at 6:15 
in the morning while the Veteran was out on the patio having 
coffee.  The report included an interview with the Veteran, who 
stated that he did not know why the other inpatient had hit him, 
but that he was out on the patio taking a smoke break when the 
assailant came over to where the Veteran was standing.  According 
to the Veteran, the other patient, without provocation, started 
to blow smoke into the Veteran's face.  When the Veteran asked 
him to stop, more words were exchanged, and the other in-patient 
struck the Veteran.  The Veteran indicated that there were no 
other witnesses to the incident.  A psychiatrist arrived on the 
ward and examined the Veteran and found that he had suffered a 
slight abrasion to the right outer eye with no vision impairment 
noted.  The physician reported that the eye appeared normal 
without any signs of acute trauma.  The Veteran subsequently 
denied blurred vision or headaches.  Charges were not filed 
against the other inpatient due to his doctor's evaluation that 
he lacked the capacity to know what he was doing.  The case was 
considered closed by VA police.  VA records show that the Veteran 
was subsequently examined by several nurses and physicians with 
reference to the September 25, 1991 assault.  A physician's 
examination record of 3:30 P.M. on the day of the assault 
indicated that there was no evidence of adverse side effects from 
the assault.  Examination by a plastic surgeon at 6:00 P.M. 
showed abrasions on the right eyebrow.  The surgeon recommended 
Polysporin application to the eyebrow, without further 
suggestions.

Analysis - The Board notes that on January 29, 1997, VA General 
Counsel issued an opinion, VAOPGCPREC 7-97, which addressed the 
question of whether the provisions of 38 U.S.C.A. § 1151 
authorizing monetary benefits for disability incurred as the 
"result of hospitalization" would apply to disability incurred 
during hospitalization but which was unrelated to a program of 
medical treatment.  In addressing this question, General Counsel 
indicated that in determining whether injuries suffered during 
hospitalization are the "result of hospitalization" for purposes 
of 38 U.S.C.A. § 1151, it is necessary for the fact finder to 
determine the cause or risks which precipitated the injuries, and 
then to determine whether those risks arose from the claimant or 
from the conditions or circumstances of hospitalization.

General Counsel emphasized, however, that the question of whether 
the injury resulted from hospitalization in a particular case is 
primarily a question of fact to be resolved by the fact finder 
upon consideration of all pertinent circumstances.  The 
circumstances of a particular case might indicate that the cause 
of the injury was not a condition or incident of hospitalization.  
It may be difficult in individual cases to determine whether an 
injury was caused by a condition or circumstance of 
hospitalization or was merely incurred coincident with 
hospitalization, but due to some other cause.

In the Loving case, the Veteran was undergoing a VA examination 
when a metal ceiling grate or panel fell on him.  The United 
States Court of Appeals for Veterans Claims (Court) held that the 
claimed knee injury resulting from the fallen grate was 
coincidental to the examination, and not caused by it, and 
concluded that the Veteran's claim for compensation under § 1151 
"lies beyond the ambit of section 1151."  Loving, 19 Vet. App. at 
100-101.  In support of its conclusion in the Loving case, the 
Court made reference to the case of Sweitzer v. Brown, 5 Vet. 
App. 503 (1993), in which the Court had affirmed a Board decision 
which denied § 1151 benefits for a Veteran who had claimed that, 
while he was waiting for a VA examination, an unidentified 
patient in a motorized wheelchair struck the claimant in the 
lower torso, and knocked him to the ground.  The Court, in 
Sweitzer, held that § 1151 contemplated recovery only for 
disability resulting from the examination itself, and not for 
disability sustained while merely waiting in the building for an 
examination.

In Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993), the Court 
affirmed a Board decision which determined that a claim for 
benefits pursuant to 38 U.S.C.A. § 1151 was not well-grounded 
since the Veteran's injury was coincidental to, but not the 
result of, VA action.  In Sweitzer, the Veteran had checked into 
a VA Medical Center radiology department for x-rays, and upon 
doing so, was advised that there would be a 20-minute wait.  
Thereafter, he decided to take a walk, left the clinic area, and 
proceeded to a building area where he began to read a bulletin 
board.  While doing so, an unidentified patient in a motorized 
wheelchair rounded the corner and struck the Veteran, knocking 
him to the ground.  Sweitzer, 5 Vet. App. 503.  The circumstances 
that exist here are parallel to those in Sweitzer so 
substantially that Sweitzer is deemed to be controlling.

In Sweitzer, the Court also held that 38 U.S.C. § 1151 "does not 
address disabilities that are merely coincidental with the 
receipt of VA treatment or which are not the result of actions by 
the VA."  See Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993).  
The Court noted that the legislative history reinforced the 
conclusion that compensation under 38 U.S.C. § 1151 is to be 
awarded for an increase in disability that is the result of 
action by VA, and not from a coincidental event.

In this case, while 38 U.S.C.A. § 1151 may encompass injuries 
resulting from risks created by any circumstances or incidents of 
hospitalization, the Board finds as a fact that, in the two 
circumstances in question, in each case an assault by a third 
party, a patient at the same VA hospital as the Veteran, does not 
constitute a risk or circumstance created by hospitalization at 
VA, but is merely coincident to hospitalization.  See VAOPGCPREC 
7-97.  As described above, VA precedential law is clear that the 
incidents are "beyond the ambit of Section 1151", even where 
additional disability is incurred.  Loving, 19 Vet. App. at 100-
101.

Clearly, in this case, the third-party assaults in question were 
not the result of action by VA.  There were no VA personnel 
involved directly or indirectly.  Further, there is no basis upon 
which to believe that such the assaults are consistent with the 
hospital setting (hospitalization), not only because of its sheer 
infrequency, but because of the contradictory nature of an act of 
aggression in that setting.

The Veteran's arguments that there were not proper procedures in 
controlling the patients who assaulted him because the alleged 
assailants were noted to be violent, thus attempting to raise a 
claim of negligence on the part of VA.  He has offered no 
evidence to buttress this aspect of his claim.

In addition, the record reflects that at the time in question of 
the February 1990 assault, the appellant was present in a VA 
domiciliary.  He was not in a VA medical center or outpatient 
treatment facility.  With regard to the plain meaning of 38 
U.S.C.A. § 1151, the Board finds it significant that Congress did 
not include the term "domiciliary care."  Moreover, after 
examination of the statutory and regulatory language, the Board 
concludes that the terms "hospital care" and "domiciliary care" 
have separate meanings.

Chapter 17 of title 38, United States Code, which governs VA's 
provision of medical services, employs the term "hospital care" 
in several provisions, and defines "hospital care" to refer to 
"medical services rendered in the course of the hospitalization."  
38 U.S.C. § 1701(5). 38 C.F.R. § 17.30(b) defines "domiciliary 
care" as the furnishing of a home to a Veteran, embracing the 
furnishings of shelter, food, clothing, and other comforts of 
home, including necessary medical services. The term further 
includes travel and incidental expenses pursuant to § 17.143.  It 
appears clear that the terms are intended to have different 
meanings.  In view of the distinction between "hospital care" and 
"domiciliary care," both in ordinary parlance and in the context 
of applicable VA laws and regulations, the terms simply do not 
have the same meaning.  

While it is certainly possible for a Veteran to undergo medical 
treatment while a resident at a VA domiciliary, the facts in the 
present case show that the Veteran was not undergoing medical 
treatment at the time of the first reported assault.  Rather, the 
evidence shows that he was reportedly playing Bingo at the time 
he was first assaulted; this assault was merely coincidental to 
residing at a VA domiciliary and the injuries were not caused by 
the actual provision of hospital care, medical or surgical 
treatment or examination at the VA domiciliary.  Accordingly, the 
record does not show he was even under VA "hospitalization" when 
he sustained the more significant injuries that are the subject 
of the claim based upon that initial assault.  

Analogizing VAOPGCPREC 7-97 to the instant case, in order to 
receive compensation under 38 U.S.C.A. § 1151, the Veteran's 
reported injuries must have arisen out of the circumstances or 
conditions of the domiciliary program.  If the circumstances 
surrounding the Veteran's program created a "zone of danger" out 
of which the injuries arose, there would be a basis for 
concluding that the domiciliary program caused the injury.  
However, injuries originating with the Veteran (including those 
as a result of his inadvertence) are not compensable.
Although it is unclear whether the game of bingo was controlled 
or encouraged by VA, the Board finds that the participation in a 
game of bingo does not further the goals of the domiciliary 
program.  Moreover, taking a break to smoke is clearly not a 
required part of any inpatient visit and the activity of smoking 
would not be encouraged by VA.  Thus, the Board finds that the 
Veteran's injuries did not arise out of the circumstances or 
conditions of his domiciliary program or inpatient visit, and 
such did not did not create a "zone of danger" out of which the 
injuries arose.  Rather, his injuries arose out of the Veteran's 
own action, and are thus not compensable under the guidance 
provided by VAOPGCPREC 7-97.

The Board further notes, that even assuming the validity of the 
factual history provided by the Veteran, his claim for 
compensation for sustained injuries in the February 1990 and 
September 1991 assaults are not the type of injuries within the 
ambit of § 1151.  See Sweitzer, supra.   In other words, assuming 
everything the Veteran alleges about the incidents are true, he 
would not have stated a claim upon which relief is provided under 
38 U.S.C.A. § 1151.

The Court held, in Harvey v. Brown, 6 Vet. App. 416 (1994), that 
statutory interpretation begins with the language of the statute, 
and it may well end with the statutory language when it is clear 
and unambiguous on its face.  Citing Texas Instruments v. U.S. 
International Trade Commission, 988 F.2d 1165, 1180 (Fed. Cir. 
1993); M.A. Mortenson Co. v. United States, 966 F.2d 1177, 1181 
(Fed. Cir. 1993); Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom.  Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993); 
cert. granted, ___ U.S. ___, 114 S. Ct. 1396 (1994).

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court noted that 
only where a statute's plain meaning leads to an absurd result 
that Congress clearly could never have intended is the "plain 
meaning" rule abandoned for a review of the application of the 
applicable legislative history and statutory construction.  In 
this case, the statute and regulations governing the application 
of § 1151 are clear in both their intent and criteria.  
Specifically, the application of § 1151 sets forth the particular 
circumstances under which entitlement to compensation benefits 
for additional disability shall be awarded.  

In this case, the legal criteria for application of § 1151 has 
been reviewed and determined not to be applicable to the claimed 
injuries.  The Board has conducted a review of the evidence of 
record, the Veteran's contentions, and pertinent law and 
regulations, and concludes that there is no legal basis to grant 
the Veteran's claim that assaults against him that allegedly 
occurred in February 1990 and September 1991 warrant compensation 
under this statute.  As was the circumstance in Sweitzer, the 
alleged injuries in this case did not occur in the course of VA 
hospitalization, treatment, examination or during vocational 
rehabilitation.  The alleged injuries only happened to occur on 
VA property.  Under these facts, the appellant's remedy, if any, 
rests under the Federal Tort Claims Act, 28 U.S.C.A. §§ 1346(b), 
2672-2680, not under 38 U.S.C.A. § 1151.  As the Court noted in 
Sabonis, where the law is dispositive of the issue on appeal, the 
claim lacks legal 


merit.  Id. at 430.  As such, the § 1151 claim for residuals of 
facial trauma, dental trauma, a neck disability, migraine 
headaches, seizures, a jaw disability, a right eye disability, 
and posttraumatic stress disorder must be denied.

b.	Right Shoulder Disability, Right Ankle Disability, Left 
Elbow Disability

The Veteran also alleges that he sustained a right shoulder 
injury in the course of treatment at a VA hospital that has 
resulted in a right shoulder disability.  Although the Veteran 
has not been specific with regard to the time and location of the 
injury, in April 1995, a VA physician, Dr. D.E.H., M.D., 
submitted a statement at the request of the Veteran, that 
purported to "summarize [the Veteran's] medical and psychiatric 
experiences as they pertain to his ongoing mental and physical 
suffering."  In that statement, the physician noted that the 
Veteran claimed that additional post-service injuries involved a 
fall in 1978 injuring his right shoulder.
The Veteran's claims file contains private medical treatment 
records dated in July 1978.  Those records include a review of 
systems regarding the Veteran's back and extremities.  In that 
review, a painful right shoulder in 1975 was noted and related to 
swimming.  It was further noted that x-rays had been normal, but 
had been diagnosed as mild arthritis.  It was noted that the 
Veteran occasionally has a few twinges in that shoulder but 
nothing dramatic now.  For the most part, subsequent VA and 
private treatment records associated the Veteran's complaint of 
right upper extremity pain within the context of his over-all 
complaints of right-sided pain.

The Veteran alleges further that he sustained a right ankle 
disability as a result of three falls that had occurred on VA 
property in the course of medical care, and that he twisted his 
ankle in those falls resulting in his present disability.

In support of his right ankle claim, the Veteran has presented VA 
medical records dated in November 1994 and April 1995.  VA 
outpatient treatment records for November 1, 1994 document that 
the Veteran reported to triage for complaints of pain in the 
outer aspect of the right ankle over a three week period "after 
twisting it when getting off of the bus."  Following examination 
including x-ray, the diagnostic impression was right ankle 
sprain.  X-rays taken in February 1995 of both ankles and feet 
found no evidence of acute fracture.  VA outpatient treatment 
records of April 1995 show that the Veteran was referred to 
physical therapy in April 1995 for complaints of persistent pain 
status post right ankle sprain over one week.

The Veteran alleges further that he sustained a left elbow 
disability as a result of a fall that occurred at the American 
Lake VAMC in 1987, and subsequent emergency medical care at a VA 
emergency room in VAMC, Las Vegas in 1988.  VA treatment records 
indicate that the Veteran was evaluated psychiatrically at the 
American Lake VAMC in August 1987 pursuant to application to a VA 
Domiciliary.  No reference to the left elbow was made in the 
assessment.

Upon VA examination for the assessment of his service- connected 
left thumb laceration in March 1988, the Veteran complained that 
his left elbow felt broken to touch, was wrapped and very sore.  
The Veteran did not attribute the complaints to any injury.  
Outpatient treatment records of VAMC, Las Vegas of April 1988, 
document that the Veteran reported pain and swelling in the left 
elbow when he "bumped" the elbow one day prior.  The Veteran 
reported further that the left elbow had been painful for 6 
months; that he had gone to the emergency room 6 months prior; 
that he had been advised that the elbow was not fractured; and 
that he was administered an ace bandage.  Following examination, 
the diagnosis was bursitis of the left olecranon bursa.

In October 1992, the RO directed a letter to the American Lake 
VAMC, Tacoma, Washington, and requested any information regarding 
an accidental left elbow injury at that facility in August 1987.  
In November 1992, the Chief of Medical Administration of the 
American Lake VAMC responded to that letter and stated that the 
Veteran had been an inpatient at that facility from August 19, 
1987 to October 1, 1987 and that there had not been an incident 
report regarding the Veteran during that stay.

Analysis - As noted above, the Veteran has contended that he 
sustained the aforesaid injuries in VA medical facilities in 
various circumstances over several years.  None of the clinical 
entries associated with the treatment of the Veteran for the 
disabilities at issue show the circumstances under which the 
injuries actually occurred.

The records do show that the Veteran had reported in 1978 that a 
right shoulder injury had occurred in 1975, while the Veteran 
currently contends that the injury was the result of VA treatment 
in 1978.  The records also show that the Veteran sustained a 
right ankle injury "after twisting it when getting off of the 
bus," without elaboration as to the location or ownership of the 
bus.  Finally, VA treatment and hospitalizations records of 1987 
fail to disclose any record of an incident involving injury to 
the Veteran's left elbow at the American Lake VAMC, as the 
Veteran had alleged.

Clearly, the history furnished by the Veteran is not supported by 
any of the clinical or historical entries recorded around the 
time of any of the alleged incidents. Further, the statement 
submitted by a VA physician in April 1995, Dr. D.E.H., M.D., 
regarding the history of the Veteran's right shoulder disability 
was essentially a recitation of history furnished by the Veteran, 
and on no other evidence.  As such, Dr. D.E.H.'s statement 
carries little probative weight as it appears to have been based 
entirely on the history provided by the Veteran, which is not 
supported by the objective evidence of record.  As previously 
discussed, the Veteran is not a consistent or reliable historian 
and his account of events is so unreliable as to lack probative 
value.  Essentially, the Veteran has submitted no evidence, other 
than his self-serving allegations, to support his claim that the 
right shoulder disability, right ankle disability and/or the left 
elbow disability occurred at a VA facility.  

Any injury or aggravation of an injury, in order to be 
compensable under 38 U.S.C.A. § 1151, must have resulted from the 
treatment itself, not from the process of reporting for the 
treatment or merely being on the premises of a VA facility at the 
time of an incident.  As indicated, the Court has noted that the 
statute does not address disabilities that are merely 
coincidental with the receipt of VA treatment.  Sweitzer v. 
Brown, 5 Vet. App. 503 (1993).

Since the Veteran has not shown, by competent evidence, that any 
additional disability consisting of a right shoulder disability, 
a right ankle disability, and/or a left elbow disability, 
resulted from or were increased in severity by VA treatment or 
hospitalization, the § 1151 claim for right shoulder, right ankle 
and left elbow must be denied.  

IV.  New and Material Evidence Claims 

The Veteran is also seeking to reopen previously denied service 
connection claims for gastrointestinal disability, right 
epididymitis, an acquired psychiatric disability, skin cancer, 
impotence, arthritis of the back, eye disability, dental 
disability, as well as claims which seek to reopen claims of 
entitlement to VA compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a psychiatric disability due to the denial 
of VA Vocational and Rehabilitation benefits, and due to surgery 
for skin cancer, as well as right shoulder disability, right arm 
disability and 6th rib due to a fall in December 2003.

Rating decisions are final and binding based on evidence on file 
at the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 
20.201, 20.302.

Where a final Board decision exists on a given claim, that claim 
may not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered by the Board.  38 
U.S.C.A. § 7104(b).  The exception is that if new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 5108.  
Therefore, once a Board decision becomes final under § 7104(b), 
"the Board does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

When determining whether a claim should be reopened, the 
credibility of the newly-submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

Analysis 

a.	Gastrointestinal disability, right epididymitis, an 
acquired psychiatric disability, skin cancer, impotence, 
arthritis of the back, and an eye disability

Here, in April 1984 and July 1987, the Board of Veterans' Appeals 
issued decisions that, inter alia, denied the Veteran's claim for 
entitlement to service connection for a gastrointestinal 
disability, right epididymitis, an acquired psychiatric 
disability, skin cancer, impotence, arthritis of the back, and an 
eye disability.  

The April 1984 decision of the Board is final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  The Board found that the pertinent 
evidence then of record showed that: (a) An acquired psychiatric 
disability was not present in service, and schizophrenia was not 
shown until many years after service; (b) A right testicle 
disability was not present in service, and was not demonstrated 
until many years later; and, (c) A gastrointestinal disability 
was not present in service and has not been clinically 
demonstrated on recent examination.  As such, the Board concluded 
that (a) An acquired psychiatric disability was not incurred in 
or aggravated by service, nor could the incurrence of 
schizophrenia be presumed; (b) A right testicle disability was 
not incurred in or aggravated by military service; and, (c) A 
gastrointestinal disability was not incurred in or aggravated by 
military service.

The July 1987 decision of the Board is final. 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  The Board found that the pertinent evidence 
then of record showed that: (a) The low back disability that the 
Veteran experienced during service was acute and transitory, and 
resolved without residual disability prior to his separation from 
service; (b) The only eye disability shown during service was 
refractive error, which is congenital or developmental 
abnormality for which service connection cannot be granted; (c) 
Impotence was not manifested until many years after separation 
from service; and (d) Skin cancer was not manifested until many 
years after separation from service.  As such, the Board 
concluded that (a) A low back disability was not incurred in or 
aggravated by service; (b) An eye disability was not incurred in 
or aggravated by service; (c) Impotence was not incurred in or 
aggravated by service; and, (d) Skin cancer was not incurred in 
or aggravated by service.

The March 1999 decision of the Board is final with respect to the 
issues of whether new and material evidence had been submitted to 
reopen claims for service connection for skin cancer, impotence, 
arthritis of the back, a gastrointestinal disability, right 
epididymitis, an eye disability, and an acquired psychiatric 
disability.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

In 2007, the Veteran again sought service connection for skin 
cancer, erectile dysfunction, arthritis of the back, 
gastrointestinal disability, right epididymitis, eye disability, 
and an acquired psychiatric disability.  

In a November 2007 rating decision, the RO, in pertinent part, 
reopened the service connection claims for a gastrointestinal 
disability, skin cancer, and erectile dysfunction, but ultimately 
denied such claims on the merits; and determined that new and 
material evidence had not been submitted to reopen the service 
connection claims for right epididymitis, eye disability, and an 
acquired psychiatric disability.  With regard to the 
gastrointestinal disability claim, the Board notes that the RO 
acknowledged evidence of a current gastrointestinal disability, 
but concluded that there was no evidence of pertinent disability 
during service, and no evidence of a nexus between the current 
disability and service.  The remaining claims were denied on the 
same basis - no evidence of pertinent disability during service, 
and no evidence of a nexus between current disability and 
service.  The Veteran did not appeal such decision and it 
therefore became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

Thereafter, in November 2007, the Veteran provided a statement 
regarding his claims, which the RO treated as claims to reopen 
the above-noted service connection claims, in pertinent part.  As 
indicated, the March 2009 rating decision is one of the rating 
decisions currently on appeal.  

The Veteran implicitly or explicitly contends that he has 
presented the requisite new and material evidence to reopen those 
previously denied claims.  "New" evidence is defined as existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).

Based on the procedural history outlined above, the last final 
decision was issued in November 2007 by the RO.  As noted, the 
basis of denial of the claims for service connection for 
gastrointestinal disability, right epididymitis, an acquired 
psychiatric disability, skin cancer, impotence, arthritis of the 
back, and an eye disability, was that new and material evidence 
had not been received showing that the claimed disabilities were 
present in service, or could be otherwise be related to the 
Veteran's period of service.  

Consequently, the Board must determine if any of the evidence 
received subsequent to the final determination is both "new" and 
"material," to the question of whether pertinent disabilities 
were present in service, or whether any of those disabilities 
could otherwise be related to the Veteran's period of service.  
These questions involve a medical diagnosis or opinion as to 
medical causation, and therefore require competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Since the November 2007 rating decision is the last final 
decision, the pertinent service connection claims may be 
considered on the merits only if new and material evidence has 
been received since the time of the prior adjudication.  See 38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2009); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Evidence associated with the claims folder since the issuance of 
the November 2007 rating decision consists of additional VA and 
private medical evidence, and the Veteran's contentions, designs, 
and concepts.  

The Veteran's contentions, to include, that:  he was treated 
during service and soon after separation for a prostate 
disability; he experienced back pain during service; he developed 
an eye disability during service; his skin cancer resulted from 
exposure to the sun during service and from exposure to toxins 
are duplicative of his contentions already considered.  

The newly-submitted VA and private medical evidence were for the 
most part, generated by medical personnel who are deemed to 
possess the requisite medical knowledge to render a competent 
medical opinion regarding causation, however, such evidence is 
not material because it is not probative of the issues at hand.  
The newly-submitted medical records merely establish that the 
Veteran has asserted complaints regarding, has been diagnosed as 
having, and/or has received treatment for pertinent disabilities.  
What the newly- submitted medical evidence does not address is 
whether right epididymitis, an acquired psychiatric disability, 
skin cancer, impotence, gastrointestinal disability, arthritis of 
the back, and/or an eye disability, were present in service, or 
whether any of those disabilities are otherwise related to the 
Veteran's period of service.  Consequently, the newly-submitted 
medical evidence does not relate to an unestablished fact 
necessary to substantiate the claims and therefore not 
"material" to the claims.  

Based on the foregoing, the Board finds that additional evidence 
obtained in connection with the Veteran's current claims is new 
evidence, but not material. Because the newly submitted evidence 
does not provide a medical nexus between military service and 
pertinent disabilities with any competent medical evidence or 
opinion, it is not material.  As such, the Board finds that the 
service connection claims for epididymitis, an acquired 
psychiatric disability, skin cancer, impotence, gastrointestinal 
disability, arthritis of the back, and/or an eye disability are 
not reopened.



b.	 Dental Disability  

In a September 1991 rating decision, the RO denied service 
connection for a dental disability because there was no evidence 
of dental trauma or disease; normal routine dental care was only 
shown.  The Veteran did not appeal such decision and it therefore 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 19.129, 19.192 (1991); currently, 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

Subsequently, in November 2007, the Veteran sought to reopen his 
previously denied service connection claim for a dental 
disability.

Evidence received since the September 1991 rating decision 
includes additional VA medical evidence, SSA records, private 
medical evidence, drawings, internet articles, medical treatise 
articles, and the Veteran's contentions.  

On review, the Board finds that new and material evidence has not 
been received to reopen the service connection claim for a dental 
disability.  The VA and private medical evidence (to include SSA 
records) are new, however, they are not material in that they do 
not show that that the Veteran incurred dental trauma or disease 
during service.  The newly received medical evidence shows only 
treatment for various dental problems; this does not relate to an 
unestablished fact necessary to substantiate the claim.  

Further, the Veteran's contentions received after the last final 
decision are either duplicative of contentions already considered 
or do not pertain the dental claim.  

Based on the foregoing, the Board finds that additional evidence 
obtained in connection with the Veteran's current claim is new 
evidence, but not material. Because the newly submitted evidence 
does not show evidence of dental trauma or disease during 
service, and does not show a medical nexus between military 
service and any current dental disability, it is not material.  
As such, the Board finds that new and material evidence has not 
been received and the service connection claim for a dental 
disability is not reopened.
c.	 Entitlement to VA compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for a psychiatric 
disability due to the denial of VA Vocational and 
Rehabilitation benefits, and due to surgery for skin 
cancer.

As indicated, the RO, in a November 2007 rating decision, denied 
the Veteran's § 1151 claim for psychiatric disability due to the 
denial of VA Vocational and Rehabilitation benefits and/or due to 
surgery for skin cancer.  The RO acknowledged the receipt of the 
Veteran's drawings, concepts, and inventions, but noted that 
there is no evidence that his psychiatric disability, which was 
diagnosed in the 1990's, is related to the denial of Vocational 
and Rehabilitation benefits in March 2007, or to skin cancer 
surgeries.  The Veteran did not appeal such decision and it 
therefore became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

Evidence received since the adjudication of the November 2007 
rating decision includes additional medical evidence, private 
medical evidence, and the Veteran's contentions and drawings.  
The newly received contentions are merely duplicative of the 
contentions already considered.  The newly received, non-
duplicative, medical evidence is not material in that it does not 
relate the Veteran's current psychiatric disability to the denial 
of Vocational and Rehabilitation benefits, or surgery for skin 
cancer.  Consequently, the Board concludes that the evidence 
submitted since November 2007 does not relate to an unestablished 
fact necessary to substantiate the § 1151claim for a psychiatric 
disability, and therefore not "material" to the claim.  As 
such, the § 1151 claims for psychiatric disability due to the 
denial of VA Vocational and Rehabilitation benefits and due to 
surgery for skin cancer are not reopened and the claims are 
denied.
 
d.	 Right Shoulder, Right Arm, and 6th Rib Disability due to a 
Fall in December 2003

The Veteran claims that he is entitled to VA compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for right 
shoulder disability, right arm disability and 6th rib due to a 
fall in December 2003.  

The RO denied this § 1151 claim in a November 2007 rating 
decision.  The RO noted the Veteran's contention that he fell on 
December 17, 2003, while he was en route to the VA Medical Center 
in Sepulveda.  According to a private orthopedic report dated in 
December 2005, the Veteran reported that he fell when leaving a 
McDonalds restaurant because the floor was wet and slippery.  He 
reported right shoulder pain.  In such report, Dr. G.B. Ha'Eri 
diagnosed the Veteran with status-post slip and fall of December 
17, 2003, resulting in right shoulder rotator cuff tear, right 
6th rib fracture resulting in lung contusion and pleuritic pain, 
and right upper back/scapular region with residual pain.  Such 
claim was denied in the 2007 rating decision and the Veteran did 
not appeal such decision, therefore it became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); 
currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).

After the RO issued the November 2007 rating decision, the 
Veteran sought to reopen the § 1151 claim, in pertinent part.  

Evidence received since the adjudication of the November 2007 
rating decision includes additional VA medical evidence, private 
medical evidence, and the Veteran's contentions, drawings, and 
concepts.  Significantly, none of the medical evidence submitted 
after the final decision links the Veteran's right shoulder/arm 
disability or rib fracture to any VA treatment.  The Veteran 
admitted that he slipped at a McDonalds' restaurant; not on VA 
property.  The Veteran's contentions, although new, are not 
material to the claim as they have already been considered.   

Consequently, the Board concludes that the evidence submitted 
since November 2007 does not relate to an unestablished fact 
necessary to substantiate the § 1151claim for right shoulder, 
right arm, and 6th rib fracture, and therefore is not 
"material" to the claim.  As such, the § 1151 claim is not 
reopened and the claim must be denied.



V.  Increased Rating Claims

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disability.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires a review of 
the Veteran's entire medical history regarding that disability.  
38 C.F.R. §§ 4.1, 4.2 (2009); Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2009).  If there is a question as to 
which evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2 (2009), the regulations do not give past medical 
reports precedence over current findings. Francisco v. Brown, 7 
Vet. App. 55 (1994).

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.



a.  Left Thumb/Hand Scar

The Veteran's service treatment records reveal that in April 
1965, he was treated for a laceration on the anterolateral side 
of the left thumb with partial laceration of the abductor 
pollicis brevis muscle and no nerve and or tendon injury.

Upon VA fee-basis examination in May 1988, a history was 
furnished to the effect that the Veteran had suffered a 
laceration wound of his left thumb in 1965.  The wound had been 
sutured and the hand and forearm had been placed in a cast.  The 
wound had apparently healed without infection and had not 
required any further corrective surgery.  There were complaints 
of limitation of use of the hand involved.  Specifically, the 
Veteran reported having a poor grasp with the left hand, as well 
as occasional pain and a tendency to drop things when using the 
hand.  The examiner observed that there was no impairment of the 
left hand movements.  There was described an extremely fine scar 
occupying the left thumb thenar eminence, which was 3.3 
centimeters long and 1 millimeter wide.  The scar was 
hypopigmented, soft, pliable and according to the examiner, 
hardly perceptible.  It was not hypertrophic, and there was no 
inflammation, swelling or depression. Ulceration and fixation to 
underlying structures were also not present.  There was noted to 
be some slight atrophy of the left thenar eminence, when compared 
to the right.  There was no evidence of any motor or sensory 
deficit.  The clinical impression was a superficial scar of the 
left thumb.  Also accompanying the examination report was an 
unretouched color photograph depictive of the scar at the base of 
the left thumb.  The Veteran was noted to be right- handed.

In consideration of the foregoing evidence, in a July 1989 
decision, the Board of Veteran's Appeals denied on appeal the 
Veteran's claim for an increased evaluation for a laceration scar 
at the base of the left thumb.  It was determined that the 
clinical records did not reasonably support a determination that 
the Veteran experiences any discernible limitation of function of 
the left thumb or hand as a result of a laceration scar at the 
base of the left thumb; and that the scar could not reasonably be 
characterized as poorly nourished, ulcerated, or tender and 
painful on objective demonstration.  The zero percent evaluation 
under Diagnostic Code 7805 was confirmed on appeal.

In March 1992, the Veteran filed the current claim for an 
increased evaluation for his service-connected left thumb 
laceration scar.  In support of his claim, the Veteran submitted 
a private examination report, dated in November 1991 that, among 
other things, documents the examination of his left thumb.

The report of that November 1991 examination notes that the 
Veteran complained of pain at the laceration site as well as at 
the wrist, first and second MCP joints.  The Veteran reportedly 
stated that the pain was often so bad that he dropped things or 
got nauseous.  Upon examination, a healed scar was found present 
over the thenar muscle of the left thumb with very mild muscle 
loss being noted and a slight pincer weakness.  The laceration 
site was tender to palpation.  The examiner stated that aside 
from slight pincer weakness, strength was otherwise intact.  
Sensation and circulation was also described as intact.

The Veteran was again examined at the VA ort 09hopedic clinic in 
March 1992.  In addition to other orthopedic complaints, the 
Veteran reported left hand base of thumb pain with scar pain.  
The examination report noted the Veteran's "long rambling 
complaints, with demand for increased disability."  Examination 
of the left hand showed a well-healed scar - curvelines at the 
base of the thumb.  Increased thenar atrophy was noted.  
Opposition, flexion and extension were noted to be 3+/5 with poor 
effort.  Sensation was intact.

The Veteran was seen again in the VA orthopedic clinic in May 
1992 for neck complaints and complaints of left thenar eminence 
pain, status-post injury through glass in 1963.  Magnetic 
resonance imaging (MRI) scan of the left hand was negative, 
including without foreign bodies.  Examination of the left arm 
and external thumb revealed sensation intact with reflexes within 
normal limits.  The assessment was left eminence atrophy without 
palpable foreign body.

In May 2002, the Veteran underwent a VA examination for "hands 
and muscles."  The examiner noted that there was a scar on the 
thenar eminence measuring 3.5 cm.  The scar was noted as flat, 
and 2 mm wide with no loss of tissue from beneath it.  There was 
mild atrophy and mild strength deficit of the left abductor 
policis brevis.   There was also mild skin sensory deficit in the 
region of the scar on the left thenar eminence (hyperesthesia).  
On compression and grinding of the DIP, MTP, and CMC joints of 
the left thumb, there was pain at the MPT joint (3/4-10) with 
crepitus.  DeQuarveins testing was negative.  Palpitation of the 
surrounding tendons was nontender.  Range of motion was reduced 
in left abduction (30 degrees), and flexion (20 degrees).  
Strength in adduction, and strength of thenar/thumb in extension 
and flexion were symmetric.  There was no reproduction of the 
Veteran's pain on examination.  By history, there was both sharp 
and dull pain reported the region of the scar.  Diagnosis was 
status-post old laceration, left thenar eminence involving 
tendon.  The examiner noted that the pain is not due to 
DeQuarvein's tenosynovitis or significant osteoarthritis.  Pain 
was mild at the MCP joint and seemed to be located at the area of 
the prior injury with mild to moderate discrete range of motion 
with strength and fatigue deficit, possibly compromising 
function, related to grip and fine dexterity of the left thumb.

According to a January 2007 VA examination report, the Veteran's 
smaller scar on the left hand is located over the medial aspect 
of the second metacarpophalangeal joint, measuring 1 cm x 1 mm.  
It was noted as flat, well-healed, barely discernable, and 
nontender.  There is no adherence to the underlying tissue.  The 
larger scar measures 3.5 cm x 1 mm.  It was noted as well-healed, 
and slightly tender at the central portion of the scar wound.  
The diagnosis was well-healed scarring of the left hand/thenar 
eminence with no associated disability.  Strength of the left 
thumb adductors abductors, extensors, and flexors was 5/5.  The 
Veteran was easily able to make a fist and touch the tip of his 
thumb to the base of the left fifth digit.  Flexion of the 
metacarpophalangeal joint was 55/60 (active/passive), and 
extension was to zero degrees.  Flexion of the interphalangeal 
joint was 60/70, and extension was to zero degrees.  Inspection 
of the left third metacarpal head revealed a 2 to 3 mm firm, 
nontender mass overlying the flexor tendon.  The examiner noted 
that there is no diminution of function of the hand related to 
the small mass.

On April 2009 VA examination, the Veteran reported additional 
pain at the laceration site on the left hand since the last VA 
examination.  Diagnosis was status- post left thenar laceration 
with no deforming scar or evidence of dysfunction.  

The Veteran has been in receipt of a 10 percent evaluation under 
Diagnostic Code 7803 for his service-connected laceration scar of 
the left thumb disabling since March 4, 1992, the date of his 
claim for service connection claim for that disability (see 
November 2002 rating decision).  The Veteran asserts that his 
left thumb disability is more severe than contemplated by the 
current 10 percent evaluation.

During the course of this appeal, VA revised the criteria for 
evaluation of skin disabilities, effective on August 30, 2002.  
67 Fed. Reg. 49590 (July 31, 2002) (codified at 38 C.F.R. § 4.118 
(2008)).  More recent changes to the rating criteria for 
evaluation of scars are applicable only to claims received by VA 
on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 
23, 2008).  ).  However, because the Veteran's claim was pending 
before October, 28, 2008, his claim need only be evaluated under 
the rating criteria made effective from August 30, 2002.  See id.

Prior to August 30, 2002, Diagnostic Code 7803 provided that 
scars which are manifested as superficial, poorly nourished, with 
repeated ulceration will be assigned a 10 percent evaluation.  
Id.  Diagnostic Code 7804 provided that scars which are 
manifested as superficial, tender, and painful on objective 
demonstration will be assigned a 10 percent evaluation.  That 
Code also provided that the 10 percent rating will be assigned, 
when the requirements are met, even though the location may be on 
tip of finger or toe, and that the rating may exceed the 
amputation value for the limited involvement.  Diagnostic Code 
7805 provided that "other" scars will be rated on limitation of 
function of part affected.  Id.

Effective August 30, 2002, a 10 percent evaluation is warranted 
for a scar, other than head, face, or neck that is superficial 
and does not cause limitation of motion, if it is 144 square 
inches or more in size (929 square cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2009).  A 10 percent evaluation is also 
warranted for superficial scars that are painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2009).  A scar can also 
be rated based on limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2009).  A higher rating 
requires a scar that is deep or causes limitation of motion, or 
is based on limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7801, 7805 (2009).

In this case, a review of the objective evidence of record 
reflects that the Veteran's laceration scars at the base of his 
left thumb have been characterized clinically over those years as 
superficial and there has not even been evidence of tenderness, 
pain, or repeated ulceration on objective demonstration.  In any 
event, the 10 percent evaluation already assigned is the maximum 
evaluation available under Diagnostic Codes 7803 and 7804.    

Although the May 2002 examiner noted evidence of mild to moderate 
limitation of left thumb motion, the remaining VA medical 
evidence does not demonstrate limitation of function of the left 
thumb or hand as a result of a laceration scar at the base of the 
left thumb.  In this regard, the examiner of the January 2007 VA 
examination noted the left thumb scars had no associated 
disability.  Strength of the left thumb adductors abductors, 
extensors, and flexors was normal, and the Veteran was easily 
able to make a fist and touch the tip of his thumb to the base of 
the left fifth digit.  The April 2009 examiner noted that the 
laceration scar had no deformity or evidence of dysfunction.  
While the Veteran exhibited some limitation of function in 2002, 
more recent evidence has consistently revealed normal left thumb 
functioning.  A clear preponderance of the evidence is against a 
finding of limitation of function of the left thumb associated 
with the laceration scar, an evaluation higher than 10 percent is 
not warranted under both the former and current Diagnostic Code 
7805.

There is no evidence showing that the left thumb laceration scar 
exceeds 12 sq. in. (77 sq. cm.), therefore, a higher evaluation 
is not warranted under Diagnostic Code 7802, effective from 
August 30, 2002.  

In sum, there is no evidence showing that a higher evaluation is 
warranted based on size alone, and the preponderance of the 
evidence shows that the left thumb laceration scars do not cause 
limitation of function.  

Accordingly, the Board concludes that based upon a preponderance 
of the evidence, the criteria necessary for an evaluation in 
excess of 10 percent for the Veteran's left thumb laceration 
scars has neither been met nor approximated.  38 U.S.C.A. 
§§ 1155; 38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805 
(2002, 2009).  In reaching this conclusion the Board finds that 
the evidence of record is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107 (West 2002).

The Veteran's representative, in written argument dated in 
January 2008, asserted that a separate evaluation is warranted 
under Diagnostic Code 5309, because the Veteran's limitation of 
motion in his left hand is due to an affected tendon.

Diagnostic Code 5309 is applicable to muscle group IX, which 
includes the forearm muscles.  These muscles act in strong 
grasping movements and are supplemented by the intrinsic muscles 
in delicate manipulative movements.  The intrinsic muscles of the 
hand include: the thenar eminence; the short flexor, opponens, 
abductor, and adductor of the thumb; the hypothenar eminence; the 
short flexor, opponens, and abductor of the little finger; four 
lumbricales; and four dorsal and three palmar interossei.  38 
C.F.R. § 4.73, Diagnostic Code 5309.  A note to Diagnostic Code 
5309 states that the hand is so compact a structure that isolated 
muscle injuries are rare, being nearly always complicated with 
injuries of bones, joints, tendons, etc.  The note provides that 
muscle injuries to the hand should be rated based on limitation 
of motion, with a minimum rating of 10 percent.  Id.

The rating criteria for muscle group injuries were changed, 
effective July 3, 1997. 62 Fed. Reg. No. 106, 30235-30240 (June 
3, 1997) (codified at 38 C.F.R. §§ 4.55- 4.73 Diagnostic Codes 
5301-5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were removed and 
reserved).  However, Diagnostic Code 5309 did not undergo any 
substantive changes.  

Diagnostic Code 5224, pertains to limitation of motion of the 
thumb.  During the pendency of this appeal, the provisions for 
rating disabilities in the individual fingers were modified, 
effective August 26, 2002.  See 67 Fed. Reg. 48,784-48,787 (July 
26, 2002).  

Prior to August 26, 2002, Diagnostic Code 5224 provided a 10 
percent rating for favorable ankylosis of the thumb and a 20 
percent rating for unfavorable ankylosis of the thumb.  Favorable 
ankylosis was found where there is limited motion permitting 
flexion of the tip of the finger to within 2 inches of the 
transverse fold of the palm.  Limitation of motion of less than 1 
inch is not considered disabling. Unfavorable ankylosis is when 
limited motion such that flexion cannot be performed to within 2 
inches of the transverse fold of the palm.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5224 (prior to August 26, 2002).

The amended provisions add a note after Diagnostic Code 5224 to 
the effect that consideration must be given to whether evaluation 
as amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand.  The 
amendments also added Diagnostic Code 5228 which provides the 
criteria for evaluating limitation of motion in the thumb.  
Pursuant to Diagnostic Code 5228, a noncompensable rating is 
assigned where there is a gap of less than one inch between the 
thumb pad and the fingers, with the thumb attempting to oppose 
the fingers; a 10 percent rating is assigned where that gap is 
one to two inches; and a 20 percent rating is assigned where that 
gap is more than two inches.

Here, the application of the limitation of motion codes does not 
afford a separate rating in the Veteran's case, and there is no 
medical evidence of muscle injury of the left thumb, per se, even 
if there was some tendon damage at the time of the laceration.  
It appears that the diagnosis provided by the May 2002 examiner 
was a description of the original laceration which included the 
tendon.  Based on the foregoing, the Board finds that a separate 
evaluation for any associated muscle damage is not warranted.

b.  Hemorrhoids

The Veteran claims that the hemorrhoids for which he underwent 
surgery following service, and for which service connection has 
been established, is productive of a greater degree of impairment 
than the presently assigned noncompensable evaluation because it 
was a modification of his rectum that affected his ability to get 
erections and live a normal life.

The Veteran's service treatment records reveal that he was noted 
to have hemorrhoids on separation examination in August 1967, and 
that he had had them since age 14.  Following service, internal 
and external hemorrhoids were diagnosed in February 1981, for 
which the Veteran underwent internal and external 
hemorrhoidectomy. 

Service connection was established for hemorrhoids in an October 
1992 rating decision and evaluated as noncompensable under 
Diagnostic Code 7336 from March 4, 1992, the date of the 
Veteran's claim for service connection for that disability.  The 
noncompensable evaluation has remained to the present.

The VA rating schedule evaluates external or internal hemorrhoids 
under 38 C.F.R. § 4.114, Diagnostic Code 7336.  A noncompensable 
rating is assigned if the hemorrhoids are mild or moderate.  A 10 
percent rating is assigned if the hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent evaluation is 
assigned if there is persistent bleeding and secondary anemia, or 
if there are fissures. 

Evidence relevant to the severity of the Veteran's hemorrhoids 
include a July 2000 "GI" procedure report from Truxtun Surgery 
Center, which notes that the Veteran had small hemorrhoids, in 
pertinent part.

On May 2002, the Veteran underwent a VA examination which 
revealed small mild internal hemorrhoids, which were non 
bleeding.  There were no thrombosed hemorrhoids, redundant 
tissue, or fissures seen on examination.  There was a history of 
intermittent bleeding, but no anemia was shown on the blood test.    

On January 2007 VA examination, the Veteran reported occasional 
bleeding, diarrhea, and constipation.  The examiner noted that 
there is no history of anemia anywhere in the record and blood 
tests were not repeated for the examination.  On examination 
there were no external hemorrhoids.  There were 2 small slightly 
raised lesions in the perianal region.  These lesions were not 
broken down, and one had the appearance of either being a 
keratotic lesion or perhaps a small wart.  There were no anal 
skin tags.  On close observation, there was evidence of slight 
fecal leakage, but nothing on the underwear.  Sphincter tone was 
normal, although the Veteran was able to relax the sphincter 
considerably, in order for the examiner to complete the 
examination.  There were no internal hemorrhoids, anal lesions, 
fissures, or rectal tenderness on examination.  Diagnoses were 
history of hemorrhoids, currently inactive; mild fecal leakage, 
more likely than not, secondary to residuals of hemorrhoidectomy; 
and diarrhea/constipation - aggravating factors for hemorrhoids, 
nondisabling.  

On April 2009 VA examination of the rectum and anus, the Veteran 
reported diarrhea, difficulty passing stool, pain, and tenesmus.  
He also reported a history of fecal leakage, requiring no pads.  
On examination, hemorrhoids, fistulas, anal or rectal strictures 
were not present.  The examiner indicated that the sphincter was 
impaired but leakage was not evidenced.  There was decreased 
sphincter tone with laxity of sphincter.  Two small 1-2 mm skin 
tags were present peri-rectal area.  Rectal prolapse was not 
present.  There was no excessive redundant tissue or evidence of 
fissures.  Diagnosis was history of hemorrhoids, currently in 
remission.

VA medical evidence shows that the Veteran's hemorrhoids are 
currently inactive.  As none of the evidence of record shows that 
the Veteran's hemorrhoids have been large or thrombotic 
irreducible hemorrhoids with excessive redundant tissue, and 
evidencing frequent recurrences, the Board finds that the 
preponderance of the evidence of record is against a finding of 
compensable evaluation for the Veteran's service- connected 
hemorrhoids.  As the preponderance of the evidence is against the 
increased rating claim for hemorrhoids, the benefit-of-the-doubt 
doctrine does not apply, and the increased rating claim for 
hemorrhoids must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert, supra. 

Finally, the Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, under 
38 C.F.R.§ 3.321 (b)(1) only where circumstances are presented 
which the Director might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Here, the evidence of record does not demonstrate that the 
Veteran's service-connected left thumb laceration scar and 
hemorrhoids present an exceptional or unusual disability picture 
with related factors such as marked interference with employment 
or frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  Consequently, 
the Board concludes that a remand for consideration of the 
assignment of an extraschedular rating is not warranted in this 
case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); see also 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).


ORDER

Entitlement to service connection for a disability manifested by 
right-sided pain is denied.

Entitlement to service connection for a right nostril disability 
is denied.

Entitlement to service connection for residuals of left forearm 
burn scars is denied.

Entitlement to service connection for cancer of the left breast 
is denied.

Entitlement to service connection for a right forearm disability 
is denied.

Entitlement to service connection for residuals of a right knee 
injury is denied.

Entitlement to service connection for residuals of a left foot 
laceration is denied.

Entitlement to service connection for residuals of right thumb 
fracture is denied.

New and material evidence has not been received to reopen a 
service connection claim for skin cancer; the claim is denied.  

New and material evidence has not been received to reopen a 
service connection claim for degenerative arthritis of the back; 
the claim is denied.  

New and material evidence has not been received to reopen a 
service connection claim for a gastrointestinal disability; the 
claim is denied.  

Whether new and material evidence has been received to reopen a 
service connection claim for a psychiatric disability; the claim 
is denied.  
 
Whether new and material evidence has been received to reopen a 
service connection claim for a dental disability; the claim is 
denied.  

New and material evidence has not been received to reopen a 
service connection claim for a right eye disability; the claim is 
denied.  

New and material evidence has not been received to reopen a 
service connection claim for erectile dysfunction (impotence); 
the claim is denied.  

New and material evidence has not been received to reopen a 
service connection claim for right epididymitis; the claim is 
denied.  

New and material evidence has not been received to reopen a claim 
of entitlement to VA compensation under 38 U.S.C.A. § 1151 for 
psychiatric disability due to the denial of VA Vocational and 
Rehabilitation benefits; the claim is denied.  

New and material evidence has not been received to reopen a claim 
of entitlement to VA compensation under 38 U.S.C.A. § 1151 for 
psychiatric disability due to surgery for skin cancer; the claim 
is denied.  

New and material evidence has not been received to reopen a claim 
of entitlement to VA compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for right shoulder disability, right arm 
disability and 6th rib due to a fall in December 2003; the claim 
is denied.  

Entitlement to VA compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of facial trauma, residuals of 
dental trauma, a neck disability, migraine headaches, seizures, a 
jaw disability, a right eye disability, and posttraumatic stress 
disability, is denied.  

Entitlement to VA compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a right shoulder disability, a right ankle 
disability, and a left elbow disability, is denied.

Entitlement to an evaluation in excess of 10 percent for left 
thumb laceration scar is denied.

Entitlement to a compensable evaluation for hemorrhoids is 
denied.


REMAND

The Veteran asserts that he is entitled to service connection for 
a lung disability.  Review of the record shows that he is 
currently diagnosed with chronic obstructive pulmonary disorder 
and lung cancer.  Service treatment records show that in May 
1960, the Veteran reported coughing up blood, and in August 1966, 
the Veteran was diagnosed with pneumonia of the left lower lobe, 
and bronchitis, not otherwise specified.  Given the current 
diagnosis of lung disability and the inservice treatment for lung 
conditions, the Board finds that a VA pulmonary examination is 
necessary.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for an 
examination to determine the etiology of any 
currently diagnosed lung disability.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner prior to completion 
of the examination report, and the 
examination report must reflect that the 
claims folder was reviewed.  Any indicated 
studies should be performed.

The examiner should comment on any lung 
disability currently shown, to include COPD 
and cancer, and then 
provide an opinion as to whether there is a 
50 percent probability or greater that any 
such disability is related to the Veteran's 
military service.  The examiner should 
reconcile the opinion with the service 
treatment records, to include a May 1960 
record showing complaint of coughing up 
blood, and August 1966 diagnoses of pneumonia 
and bronchitis.  The examiner should provide 
a comprehensive report, including a complete 
rationale for any conclusions reached.

2.  Upon completion of the above- requested 
development, the RO should readjudicate the 
Veteran's service connection claims for a 
lung disability.  All applicable laws and 
regulations should be considered.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a supplemental statement of the 
case and given the opportunity to respond 
thereto.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009). Thereafter, the case should be returned 
to the Board, if in order.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


